Exhibit 10.12

AMENDED AND RESTATED

UNITEDHEALTH GROUP INCORPORATED

EXECUTIVE INCENTIVE PLAN (2009 STATEMENT)

SECTION 1. ESTABLISHMENT.

On February 12, 2002, the Board of Directors of UnitedHealth Group Incorporated,
upon recommendation by the Compensation and Human Resources Committee of the
Board of Directors, approved an executive incentive plan for executives as
described herein (the “UnitedHealth Group Executive Incentive Plan”). This Plan
was submitted for approval by the shareholders of UnitedHealth Group
Incorporated at the 2002 Annual Meeting of Shareholders and became effective as
of January 1, 2002 after approval by the shareholders, and no benefits were
issued pursuant thereto until after this Plan had been approved by the
shareholders. On April 17, 2007, this Plan was amended and restated to revise
this Section 1, include a new defined term in Section 3(i) and include a new
Section 10 (Potential Repayment of Awards). All subsequent Sections were
renumbered accordingly to reflect the new Section 10. Effective December 31,
2008, the Compensation and Human Resources Committee of the Board of Directors
amended the UnitedHealth Group Executive Incentive Plan for purposes of
establishing documentary compliance with Section 409A of the Internal Revenue
Code of 1986 and its accompanying regulations (“Section 409A of the Code”), and
to permit ongoing operational compliance with the requirements of Section 409A.

SECTION 2. PURPOSE.

The purpose of this Plan is to advance the interests of the Company and its
shareholders by attracting and retaining key employees, and by stimulating the
efforts of such employees to contribute to the continued success and growth of
the business of the Company.

SECTION 3. DEFINITIONS.

When the following terms are used herein with initial capital letters, they
shall have the following meanings:

(a) “Annual Incentive Award” shall have the meaning set forth in Section 5
hereof.

(b) “Base Salary” shall mean a Participant’s annualized base salary, as
determined by the Committee, as of the last day of September of a Performance
Period.

(c) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and any proposed, temporary or final Treasury Regulations
promulgated thereunder.

(d) “Committee” shall mean the Compensation and Human Resources Committee of the
Board of Directors of the Company designated by such Board to administer the
Plan which shall consist of members appointed from time to time by the Board of
Directors. Each member of the Committee shall be an “outside director” within
the meaning of Section 162(m) of the Code.

(e) “Company” shall mean UnitedHealth Group Incorporated, a Minnesota
corporation, and any of its subsidiaries or affiliates, whether now or hereafter
established.

(f) “Earnings” shall mean the Company’s net earnings computed in accordance with
generally accepted accounting principles as reported in the Company’s
consolidated financial statements for the applicable Performance Period,
adjusted to eliminate (1) the cumulative effect of changes in generally accepted
accounting principles; (2) gains and losses from discontinued operations;
(3) extraordinary gains or losses; and (4) any other unusual or nonrecurring
losses which are separately identified and quantified in the Company’s financial
statements, including merger related charges.

 

1



--------------------------------------------------------------------------------

(g) “Earnings Per Share” or “EPS” shall mean the Company’s earnings per share
computed in accordance with generally accepted accounting principles, as in
effect from time to time, as reported in the Company’s consolidated financial
statements for the applicable Performance Period, adjusted in the same fashion
that Earnings are to be adjusted as provided in Section 3(f) hereof.

(h) “Maximum Annual Incentive Award” shall mean a dollar amount equal to one
percent (1.00%) of the Company’s Earnings for the Performance Period.

(i) “Misconduct” shall mean a Participant’s (a) violation of, or failure to act
upon or report known or suspected violations of, the Company’s Principles of
Integrity and Compliance, or (b) commission of any illegal, fraudulent, or
dishonest act or gross negligent or intentional misrepresentation in connection
with the Participant’s employment.

(j) “Participant” shall mean any executive officer of the Company who is
designated by the Committee, as provided for herein, to participate with respect
to a Performance Period as a Participant in this Plan. Directors of the Company
who are not also employees of the Company are not eligible to participate in the
Plan.

(k) “Performance Award” shall have the meaning set forth in Section 6 hereof.

(l) “Performance Period” shall mean (i) for an Annual Incentive Award, each
consecutive twelve-month period commencing on January 1 of each year during the
term of this Plan and coinciding with the Company’s fiscal year; and (ii) for a
Performance Award, such period or periods as shall be specified from time to
time by the Committee.

(m) “Performance Threshold” shall, with respect to Annual Incentive Awards, mean
one or more pre-established, objective performance goals selected by the
Committee with respect to each Performance Period and which shall be based
solely on Earnings Per Share.

(n) “Plan” shall mean this Amended and Restated UnitedHealth Group Incorporated
Executive Incentive Plan (2009 Statement).

(o) “Return on Equity” shall mean the Company’s return on equity computed in
accordance with generally accepted accounting principles, as in effect from time
to time, as reported in the Company’s consolidated financial statements for the
applicable Performance Period, adjusted in the same fashion that Earnings are to
be adjusted as provided in Section 3(f) hereof.

(p) “Target Award” shall mean a percentage, which may be greater or less than
100%, as determined by the Committee with respect to each Performance Period.

SECTION 4. ADMINISTRATION.

(a) Power and Authority of Committee. The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to all the
applicable provisions of the Plan and applicable law, to (i) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it deems
necessary or advisable for the proper administration of the Plan, (ii) construe,
interpret and administer the Plan and any instrument or agreement relating to
the Plan, and (iii) make all other determinations and take all other actions
necessary or advisable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, each determination made and each action taken by
the Committee pursuant to the Plan or any instrument or agreement relating to
the Plan (x) shall be within the sole discretion of the Committee, (y) may be
made at any time and (z) shall be final, binding and conclusive for all purposes
on all persons, including, but not limited to, Participants and their legal
representatives and beneficiaries, and employees of the Company.

 

2



--------------------------------------------------------------------------------

(b) Determinations Made Prior to Each Performance Period. At any time ending on
or before the 90th calendar day of each Performance Period, the Committee shall:

(i) with respect to Annual Incentive Awards, (A) designate all Participants and
their Target Awards for such Performance Period, and (B) establish one or more
Performance Thresholds, based solely on EPS; and

(ii) with respect to Performance Awards, (A) designate all Participants, their
target and maximum awards for such Performance Period, and (B) establish the
objective performance factors for each Participant for that Performance Period
on the basis of one or more of the criteria set forth in Section 6(a) below.

(c) Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee must
certify in writing:

(i) with respect to Annual Incentive Awards, (A) the Company’s Earnings and EPS
for that Performance Period and (B) as to the attainment of all other factors
upon which any payments to a Participant for that Performance Period are to be
based; and

(ii) with respect to Performance Awards, as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that Performance Period are to be based.

SECTION 5. ANNUAL INCENTIVE AWARDS.

From time to time, the Committee may grant annual incentive awards under the
Plan payable to Participants in cash (an “Annual Incentive Award”). Annual
Incentive Awards shall be granted in accordance with the following provisions:

(a) Formula. In the event that the Company’s EPS for a Performance Period is
equal to or exceeds a designated Performance Threshold for that Performance
Period, then each Participant shall receive an Annual Incentive Award for that
Performance Period in an amount not greater than

(i) the Participant’s Base Salary for the Performance Period, multiplied by

(ii) the Participant’s Target Award for the Performance Period;

provided, however, that in the event that the Company’s EPS for a Performance
Period exceeds the highest designated Performance Threshold for that Performance
Period, then each Participant shall receive an Annual Incentive Award for that
Performance Period in an amount not greater than the Maximum Annual Incentive
Award for that Performance Period.

(b) Limitations.

(i) Discretionary Reduction. The Committee shall retain sole and full discretion
to reduce by any amount the Annual Incentive Award otherwise payable to any
Participant under this Plan.

(ii) Continued Employment. No Annual Incentive Award shall be paid to a
Participant who is not actively employed by the Company at the time the Annual
Incentive Award otherwise would be paid except in the case of retirement, death
or permanent disability. If a Participant retires before the end of a
Performance Period or after the end of a Performance Period but before an Annual
Incentive Award is paid, the Committee may, in its discretion, determine that
the Participant shall be paid a pro rated portion of the Annual Incentive Award
that the Participant would have received but for such retirement. If a
Participant dies or becomes permanently and totally disabled before the end of a
Performance Period or after the end of a Performance Period but before an Annual
Incentive Award is paid, the Committee may, in its discretion, determine that
the Participant (or, in the case of death, the Participant’s estate) shall be
paid a pro rated portion of the Annual Incentive Award that the Participant
would have received but for such death or disability. The Committee shall
determine the Participant’s date of disability in a manner consistent with

 

3



--------------------------------------------------------------------------------

Company practices. Any pro-rated Annual Incentive Award that becomes payable
pursuant to this Section 5(b)(ii) shall be paid at the same time as other Annual
Incentive Awards with respect to the applicable Performance Period.

(iii) Maximum Payments. No Participant shall receive an Annual Incentive Award
under this Plan for any Performance Period in excess of the Maximum Annual
Incentive Award for that Performance Period.

(c) Payment of Annual Incentive Award. Subject to any deferred compensation
election pursuant to any such plans of the Company applicable hereto, benefits
shall be paid to the Participant in cash as soon as administratively feasible
upon the completion of a Performance Period, after the Committee has certified
that the Performance Threshold has been attained, determined the Maximum Annual
Incentive Award for that Performance Period and made the other certifications
provided for in Section 4(c)(i) hereof. Such payments will be made between
January 1 and March 15 of the year following the end of the Performance Period.

SECTION 6. PERFORMANCE AWARDS.

From time to time, the Committee may grant Performance Awards under the Plan
payable in cash or in shares of the Company, other securities or other property
(a “Performance Award”). Performance Awards that are payable in shares of the
Company, other securities or other property shall be payable pursuant to the
UnitedHealth Group Incorporated 2002 Stock Incentive Plan. Performance Awards
shall be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. Notwithstanding any other provision of this Plan to
the contrary, the following additional requirements shall apply to all
Performance Awards made to any Participant under this Plan:

(a) Business Criteria. The business criteria to be used for purposes of
establishing performance goals for Performance Awards, the attainment of which
may determine the amount and/or vesting with respect to Performance Awards, will
be selected from the following alternatives (unless and until the Committee
proposes for shareholder approval and the Company’s shareholders approve a
change in such criteria), each of which may be based on absolute standards or
comparisons versus specified companies or groups of companies and may be applied
at individual or various organizational levels (for example, the Company as a
whole or identified business units, segments or the like): revenue growth,
Return on Equity, operating cash flows, Earnings per Share, and operating
margin.

In the event that Code Section 162(m) or applicable tax and/or securities laws
change to permit Committee discretion to alter the governing performance
measures without disclosing to shareholders and obtaining shareholder approval
of such changes and without thereby exposing the Company to potentially adverse
tax or other legal consequences, the Committee shall have the sole discretion to
make such changes without obtaining shareholder approval.

(b) Target and Range; Maximum Performance Award. The target and range of a
Participant’s possible Performance Awards established by the Committee shall be
between zero and 300% of the Participant’s average base compensation. For this
purpose, average base compensation shall be the Participant’s total salary
earned during the applicable Performance Period (or such lower amount as
determined by the Committee) divided by the number of years in the Performance
Period. The maximum bonus which may be paid to any Participant pursuant to any
Performance Award with respect to any Performance Period shall not exceed
$10,000,000.

(c) Payment of Performance Awards. Performance Awards shall be paid between
January 1 and March 15 of the year following the conclusion of the applicable
Performance Period. The Committee may, in its discretion, reduce the amount of a
payout otherwise to be made in connection with a Performance Award, but may not
exercise discretion to increase such amount. If permitted by applicable law,
payments of Performance Awards may be deferred into the Company’s Executive
Savings Plan in accordance with rules established by the Committee.

(d) Certain Events. No Performance Award shall be paid to a Participant who is
not actively employed by the Company at the time the Performance Award otherwise
would be paid except in the case of retirement as provided for in (e) below,
death or disability as provided for in (f) below, or in the event of a Change in
Control as provided for in (g) below.

 

4



--------------------------------------------------------------------------------

(e) If a Participant retires before the end of a Performance Period or after the
end of a Performance Period but before a Performance Award is paid, the
Committee may, in its discretion, determine that the Participant shall be paid a
pro rated portion of the Performance Award that the Participant would have
received but for such retirement. In such event, (i) the pro-rationing shall be
based on the portion of such Performance Period prior to the Participant’s
retirement, and (ii) the measurement of Company and Participant performance
shall be based on performance through the end of the fiscal year of the Company
which ends closest to the Participant’s date of retirement. The Committee shall
determine the Participant’s date of retirement in a manner consistent with
Company practices. Any such pro rated Performance Award shall be paid at the
same time as other Performance Awards with respect to the applicable Performance
Period.

(f) If a Participant dies or becomes permanently and totally disabled before the
end of a Performance Period or after the end of a Performance Period but before
a Performance Award is paid, the Committee may, in its discretion, determine
that the Participant (or, in the case of death, the Participant’s estate) shall
be paid a pro rated portion of the Performance Award that the Participant would
have received but for such death or disability. In such event, (i) the pro
rationing shall be based on the portion of such Performance Period prior to the
Participant’s date of death or disability, and (ii) the measurement of Company
and Participant performance shall be based on performance through the end of the
fiscal year of the Company which ends closest to such date. The Committee shall
determine the Participant’s date of disability in a manner consistent with
Company practices. Any such pro rated Performance Award shall be paid at the
same time as other Performance Awards with respect to the applicable Performance
Period.

(g) If a Change in Control (as defined below) occurs during a Performance Period
or after the end of a Performance Period but before a Performance Award is paid,
the Company or its successor shall pay each Participant a pro rated portion of
the maximum Performance Award for which such Participant is eligible with
respect to each such Performance Period. Such pro rationing shall be based on
the proportion of each such Performance Period through the date of such Change
in Control. If (i) such Change in Control constitutes a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company and/or one or more of its
affiliates with respect to a Participant within the meaning of Section 409A of
the Code and (ii) a timely deferral election is not then in effect, any such
Performance Awards shall be paid within 60 days of the occurrence of the event
constituting such Change in Control; otherwise, such Performance Awards shall be
paid at the same time as Performance Awards with respect to the applicable
Performance Period would ordinarily be paid. If a timely deferral election is
then in effect upon the occurrence of a Change in Control, any such Performance
Awards shall be deferred into the Company’s Executive Savings Plan. Any such
Performance Award shall be paid regardless of whether the Participant is
actively employed by the Company at the time the Performance Award is to be
paid. “Change in Control” means the occurrence of any of the following events:

(i) The acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, other than
the Company or any of its affiliates, or any employee benefit plan of the
Company and/or one or more of its affiliates, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of 20% or more of either the then outstanding shares of the Company’s Common
Stock or the combined voting power of the Company’s then outstanding voting
securities in a transaction or series of transactions not approved in advance by
a vote of at least three-quarters of the Continuing Directors (as hereinafter
defined).

(ii) Individuals who, as of January 1, 2002 constitute the Board of Directors of
the Company (generally the “Directors” and, as of January 1, 2002, the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof (provided that any person becoming a Director subsequent to January 1,
2002 whose nomination for election was approved in advance by a vote of at least
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Securities Exchange Act of 1934) shall be deemed to be a Continuing
Director).

 

5



--------------------------------------------------------------------------------

(iii) The approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
at least three-quarters of the Continuing Directors.

(iv) The first purchase under any tender offer or exchange offer (other than an
offer by the Company or any of its affiliates) pursuant to which shares of the
Company’s Common Stock are purchased.

(v) At least a majority of the Continuing Directors determine in their sole
discretion that there has been a change in control of the Company.

SECTION 7. AMENDMENT AND TERMINATION; ADJUSTMENTS.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in the Plan:

(a) Amendments to the Plan. The Committee may amend this Plan prospectively at
any time and for any reason deemed sufficient by it without notice to any person
affected by this Plan and may likewise terminate or curtail the benefits of this
Plan both with regard to persons expecting to receive benefits hereunder in the
future and persons already receiving benefits at the time of such action,
provided, however, that Section 6(g) of this Plan shall not be amended, or its
benefits terminated or curtailed, with respect to any Performance Period during
which a Change in Control occurs, occurred, or is anticipated to occur.

(b) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent it shall deem desirable to carry the Plan
into effect.

SECTION 8. NONTRANSFERABILITY.

Participants and beneficiaries shall not have the right to assign, encumber or
otherwise anticipate the payments to be made under this Plan, and the benefits
provided hereunder shall not be subject to seizure for payment of any debts or
judgments against any Participant or any beneficiary.

SECTION 9. TAX WITHHOLDING.

In order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Committee may
establish such policy or policies s it deems appropriate with respect to such
laws and regulations, including without limitation, the establishment of
policies to ensure that all applicable federal or state income, social security,
payroll, withholding or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from such
Participant.

SECTION 10. POTENTIAL REPAYMENT OF AWARDS.

Effective for Annual Incentive Awards and Performance Awards that are paid after
April 17, 2007, Participants shall be required to repay the Company any amounts
previously paid in respect of such Annual Incentive Awards and Performance
Awards (each of which is referred to herein as an “Incentive Payment”) plus
interest under the circumstances described in this Section 10. A Participant’s
repayment obligation shall be triggered if the Board of Directors of the Company
determines that (i) the Participant has engaged in fraud or Misconduct that, in
whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, (ii) the Incentive Payment was based, in
whole or in part, on achievement of financial results that were restated in
connection with the restatement of the Company’s consolidated financial
statements and (iii) the amount of the Incentive Payment to the Participant
would have been less if it had been based on the restated consolidated financial
statements. In each such instance described in the preceding sentence, the
Participant shall repay to the Company, upon demand, the full amount of such
Incentive Payment, plus interest at a rate per annum equal to 110% of the
applicable short-term federal rate under Section 1274(d) of the Code in effect
for the month in

 

6



--------------------------------------------------------------------------------

which such Incentive Payment was paid to the Participant. For the avoidance of
doubt, a Participant shall be required to repay the full amount of such
Incentive Payment, and not just the amount by which the amount of the Incentive
Payment exceeded the amount that would have been paid to the Participant with
respect to the corresponding Annual Incentive Award or Performance Award based
on the corrected and restated financial results. The provisions in this
Section 10 are essential economic conditions to each grant of an Annual
Incentive Award and Performance Award made under the Plan. By participating in
this Plan and receiving Annual Incentive Awards and/or Performance Awards
hereunder, each Participant agrees to be bound by the terms of the Plan,
including this Section 10, and agrees that the Company may deduct from any
amounts it owes the Participant from time to time (such as wages or other
compensation, deferred compensation credits, vacation pay, any severance or
other payments owed following a termination of employment, as well as any other
amounts owed to the Participant by the Company) to the extent of any amounts a
Participant owes the Company under this Section 10. The provisions of this
Section 10 and any amounts repayable by a Participant hereunder are intended to
be in addition to any rights to repayment the Company may have under Section 304
of the Sarbanes-Oxley Act of 2002 and other applicable law.

SECTION 11. SHAREHOLDER APPROVAL.

The material terms of this Plan shall be disclosed to and approved by
shareholders of the Company in accordance with Section 162(m) of the Code. No
amount shall be paid to any Participant under this Plan unless such shareholder
approval has been obtained. No award under this Plan shall be granted more than
five years after the Company’s 2002 annual meeting of shareholders unless
shareholders have re-approved the Plan to the extent required by Section 162(m)
of the Code.

SECTION 12. MISCELLANEOUS.

(a) Effective Date. Except as specifically provided herein, this Plan shall be
deemed effective, subject to shareholder approval, as of January 1, 2002.

(b) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(c) Applicability to Successors. This Plan shall be binding upon and inure to
the benefit of the Company and each Participant, the successors and assigns of
the Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.

(d) Employment Rights and Other Benefit Programs. The provisions of this Plan
shall not give any Participant any right to be retained in the employment of the
Company. In the absence of any specific agreement to the contrary, this Plan
shall not affect any right of the Company, or of any affiliate of the Company,
to terminate, with or without cause, any Participant’s employment at any time.
This Plan shall not replace any contract of employment, whether oral or written,
between the Company and any Participant, but shall be considered a supplement
thereto. This Plan is in addition to, and not in lieu of, any other employee
benefit plan or program in which any Participant may be or become eligible to
participate by reason of employment with the Company. No compensation or benefit
awarded to or realized by any Participant under the Plan shall be included for
the purpose of computing such Participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company unless
required by law or otherwise provided by such other plan.

(e) No Trust or Fund Created. This Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any affiliate pursuant to this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any affiliate.

 

7



--------------------------------------------------------------------------------

(f) Governing Law. The validity, construction and effect of the Plan or any
incentive payment payable under the Plan shall be determined in accordance with
the laws of the State of Minnesota.

(g) Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of the Plan shall remain in
full force and effect.

(h) Qualified Performance-Based Compensation. All of the terms and conditions of
the Plan shall be interpreted in such a fashion as to qualify all compensation
paid hereunder as “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code.

(i) Six Month Delay. Notwithstanding anything in the Plan to the contrary, if
the Participant is a “specified employee” (within the meaning of Section 409A of
the Code and determined pursuant to procedures adopted by the Company) at the
time of the Participant’s “separation from service” (as defined in Section 409A
of the Code and Treasury Regulations Section 1.409A-1(h) without regard to the
optional alternative definitions available thereunder), any payments under the
Plan that constitute a deferral of compensation (within the meaning of
Section 409A of the Code) shall not be paid to the Participant until the later
of (i) six months after the date of the Participant’s “separation from service”,
and (ii) the payment date or commencement date specified in the Plan for such
payment(s). On the first regular payroll date following the expiration of such
six-month period (or if the Participant dies during the 6-month period, the
first payroll date following the death), any payments that were delayed pursuant
to the preceding sentence shall be paid to the Participant in a single lump sum
and thereafter all payments shall be made as if there had been no such delay.

(j) Section 409A. It is intended that any amounts payable under this Plan shall
either be exempt from Section 409A of the Code or shall comply with Section 409A
of the Code (including Treasury Regulations and other published guidance related
thereto) so as not to subject Participants to payment of any additional tax,
penalty, or interest imposed under Section 409A of the Code. The Plan shall be
construed in a manner to give effect to such intention. In no event whatsoever
shall the Company and/or any of its affiliates be liable for any tax, interest
or penalties that may be imposed on any Participant (or any Participant’s
estate) under Section 409A of the Code. Neither the Company and/or any of its
affiliates shall have any obligation to indemnify or otherwise hold a
Participant (or any Participant’s estate) harmless from any or all such taxes,
interest or penalties, or liability for any damages related thereto.

 

8